PER CURIAM.
Under section 1579 of the Code of Civil Procedure, the court may, in its discretion, relieve either party from the payment of costs, and award them against such parties to the action as to it seems proper. In this case it seems to us that it is a proper case to relieve the widow from paying any part of the costs, and that the amount paid to her in lieu of dower should be without deducting therefrom any portion of the costs of the action from the gross proceeds of the sale, except the expense of sale, amounting to $48.37.